
	

113 S209 PCS: Federal Reserve Transparency Act of 2013
U.S. Senate
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 12
		113th CONGRESS
		1st Session
		S. 209
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2013
			Mr. Paul (for himself,
			 Mr. Vitter, Mr.
			 Cruz, Ms. Ayotte,
			 Mr. Barrasso, Mr. Begich, Mr.
			 Boozman, Mr. Burr,
			 Mr. Chambliss, Mr. Coburn, Mr.
			 Enzi, Mr. Grassley,
			 Mr. Heller, Mr.
			 Lee, Mr. Risch,
			 Mr. Roberts, Mr. Rubio, Mr.
			 Cornyn, Mr. Toomey,
			 Mr. Hatch, Mr.
			 McConnell, and Mr. Thune)
			 introduced the following bill; which was read the first time
		
		
			February 7, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To require a full audit of the Board of
		  Governors of the Federal Reserve System and the Federal reserve banks by the
		  Comptroller General of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Reserve Transparency Act of
			 2013.
		2.Audit reform and
			 transparency for the Board of Governors of the Federal Reserve System
			(a)In
			 generalNotwithstanding
			 section 714 of title 31, United States Code, or any other provision of law, an
			 audit of the Board of Governors of the Federal Reserve System and the Federal
			 reserve banks under subsection (b) of such section 714 shall be completed
			 within 12 months of the date of enactment of this Act.
			(b)Report
				(1)In
			 generalA report on the audit
			 required under subsection (a) shall be submitted by the Comptroller General to
			 the Congress before the end of the 90-day period beginning on the date on which
			 such audit is completed and made available to the Speaker of the House, the
			 majority and minority leaders of the House of Representatives, the majority and
			 minority leaders of the Senate, the Chairman and Ranking Member of the
			 committee and each subcommittee of jurisdiction in the House of Representatives
			 and the Senate, and any other Member of Congress who requests it.
				(2)ContentsThe
			 report under paragraph (1) shall include a detailed description of the findings
			 and conclusion of the Comptroller General with respect to the audit that is the
			 subject of the report, together with such recommendations for legislative or
			 administrative action as the Comptroller General may determine to be
			 appropriate.
				(c)Repeal of
			 certain limitationsSubsection (b) of section 714 of title 31,
			 United States Code, is amended by striking all after in
			 writing..
			(d)Technical and
			 conforming amendmentSection 714 of title 31, United States Code,
			 is amended by striking subsection (f).
			3.Audit of loan
			 file reviews required by enforcement actions
			(a)In
			 generalThe Comptroller
			 General of the United States shall conduct an audit of the review of loan files
			 of homeowners in foreclosure in 2009 or 2010, required as part of the
			 enforcement actions taken by the Board of Governors of the Federal Reserve
			 System against supervised financial institutions.
			(b)Content of
			 auditThe audit carried out pursuant to subsection (a) shall
			 consider, at a minimum—
				(1)the guidance given
			 by the Board of Governors of the Federal Reserve System to independent
			 consultants retained by the supervised financial institutions regarding the
			 procedures to be followed in conducting the file reviews;
				(2)the factors
			 considered by independent consultants when evaluating loan files;
				(3)the results
			 obtained by the independent consultants pursuant to those reviews;
				(4)the determinations
			 made by the independent consultants regarding the nature and extent of
			 financial injury sustained by each homeowner as well as the level and type of
			 remediation offered to each homeowner; and
				(5)the specific
			 measures taken by the independent consultants to verify, confirm, or rebut the
			 assertions and representations made by supervised financial institutions
			 regarding the contents of loan files and the extent of financial injury to
			 homeowners.
				(c)ReportNot
			 later than the end of the 6-month period beginning on the date of the enactment
			 of this Act, the Comptroller General shall issue a report to the Congress
			 containing all findings and determinations made in carrying out the audit
			 required under subsection (a).
			
	
		February 7, 2013
		Read the second time and placed on the
		  calendar
	
